Citation Nr: 1603972	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-49 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected cervical spine degenerative joint disease (DJD) and degenerative disc disease (DDD) (cervical spine disability) prior to August 23, 2011.

2.  Entitlement to a compensable rating for lumbar spine DDD with lumbosacral strain (lumbar spine disability) prior to August 23, 2011. 

3.  Entitlement to an initial compensable disability rating for residuals of DJD and rotator cuff tear of the right shoulder (right shoulder disability), prior to December 21, 2009, and in excess of 10 percent from that date. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973 and from October 1982 to January 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a cervical spine disability and assigned a 10 percent rating, effective April 16, 2009, granted service connection for a lumbar spine disability and granted a 0 percent rating, effective April 16, 2009, and granted service connection for a right shoulder disability and assigned staged ratings of 0 percent, effective April 16, 2009 and 10 percent, effective December 21, 2009.  In October 2011, the RO assigned an increased staged rating of 10 percent for the Veteran's lumbar spine disability, effective August 23, 2011.  

This appeal was most recently before the Board in April 2015, at which time the Board, in part, denied the Veteran's claims for increased ratings for cervical spine and lumbar spine disabilities.  The Veteran appealed this decision, and specifically the matters of a rating in excess of 10 percent for cervical spine disability prior to August 23, 2011, and a rating in excess of 0 percent for lumbar spine disability prior to August 23, 2011, to the U.S. Court of Appeals for Veterans Claims (Court), and in November 2015, these matters were vacated and remanded pursuant to a Joint Motion for an Order Vacating and Partially Remanding the Board Decision (Joint Motion).

The issues of increased ratings for cervical spine disability prior to August 23, 2011 and for lumbar spine disability prior to August 23, 2011 are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.

FINDING OF FACT

For the entire appeal period, the Veteran's service-connected right shoulder disability has been manifested by painful motion, but at no time has it been shown to have been manifested by ankylosis, impairment of the humerus, clavicle, or scapula, or limitation of motion at the shoulder level.


CONCLUSIONS OF LAW

1.  Prior to December 21, 2009, the criteria for a 10 percent rating, but no higher, for the Veteran's service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.31, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes (Code) 5003, 5201 (2015).

2.  From December 21, 2009, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a; Codes 5003, 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded VA examinations to assess the severity of his right shoulder in August 2009, December 2009, August 2011, and November 2015.  The examination reports, taken together, were thorough and based on an examination of the Veteran, review of his record, and report of his medical history.  These examinations, together, included the necessary findings to evaluate the Veteran's right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record is adequate to decide the matter of increased ratings for a right shoulder disability, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Increased Ratings - Right Shoulder Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,  8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  

38 C.F.R. § 4.59, entitled "Painful motion," provides in its fifth sentence as follows: "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  Section 4.59 "is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing therein."  Specifically, it "provides guidance for noting, evaluating, and rating joint pain."  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran contends that his right shoulder disability is more severe than is reflected by his current 0 and 10 percent ratings.

On August 2009 VA joints examination, the examiner noted that the Veteran had a history of injury to his right shoulder in 1991 and continued to have shoulder pain until he underwent arthroscopy in March 1993 when he was diagnosed as having a rotator cuff tear.  The Veteran reported having pain with range of motion and when lying on his right side.  It was noted that the Veteran takes 800 milligrams of Motrin per day with moderate relief.  The examiner then noted that the Veteran works as a prison guard and is able to engage in his usual occupational and daily activities.  The examiner noted that the Veteran is right-handed and that there were no functional limitations on standing and walking.

On physical examination, range of motion studies showed forward flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees.  There was no objective evidence of pain in the right shoulder.  There was also no objective evidence of heat, redness, swelling, or tenderness of the right shoulder other than elevation of soft tissue mass above the right acromion consistent with a soft tissue mass.  The examiner noted that there were no additional limitations noted following repetitive-use testing.  Right shoulder rotator cuff tear with residual DJD was diagnosed.

On December 2009 VA joints examination, the Veteran reported intermittent pain with elevation of the right shoulder joint.  He stated he has no problems with other positions, but is not able to lift his arm without pain.  He reported an improved course since onset of the condition and indicated he takes NSAIDS for treatment.  The examiner noted that the Veteran is right hand dominant.  Regarding joint symptoms, the Veteran denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, and flare-ups of joint disease.  He reported pain and stiffness and stated that the condition affects the motion of the joint.  It was noted that there are no constitutional symptoms of arthritis, no incapacitating episodes of arthritis, and no limitations on standing or walking.  He reported occasionally using a brace.

On physical examination, the examiner noted that a weight-bearing joint was not affected and that there was no evidence of loss of a bone or part of a bone.  There was also no evidence of recurrent shoulder dislocations or inflammatory arthritis.  The examiner indicated that there was some limitation in full range of motion.  Range of motion studies showed right shoulder flexion to 160 degrees, abduction to 160 degrees, and internal and external rotation to 90 degrees.  While there was objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions of motion.  There was also no joint ankylosis.  Residuals of right rotator cuff surgery were diagnosed.  The examiner indicated that such diagnosis causes significant effects due to decreased mobility on the Veteran's occupational activities.  It was noted that he works fulltime as a prison guard.

May 2011 right shoulder X-rays showed arthritis changes involving the right shoulder, mild at the glenohumeral joint and moderate at the acromioclavicular joint.

On August 2011 VA joints examination, the Veteran reported flare-ups when attempting to perform any overhead activities.  He reported taking Ibuprofen and Tramadol with some relief.  The examiner noted that the Veteran works for the city and his day to day activities are self-sufficient and that he only missed about 3-4 days of work in a year.

On physical examination, right shoulder range of motion studies showed forward flexion and abduction to 150 degrees and external and internal rotation to 35 degrees with pain at the end ranges.  There was no additional limitation on repetitive use testing.  There was no edema or drainage.  Tenderness was present in the acromioclavicular joint area and guarding of movement was present.  Ankylosis was not present.  Right shoulder moderate impingement syndrome was diagnosed.

On November 2015 VA shoulder and arm conditions examination, the examiner noted a diagnosis of right shoulder condition with degenerative joint disease.  It was noted that since having rotator cuff surgery in March 1993, he has continued to note sharp pains in the shoulder, usually posteriorly and superiorly.  The Veteran reported pain when attempting to lift above shoulder level and indicated that he takes Motrin for pain relief.  He reported currently experiencing sharp and throbbing pains and stated that flare-ups impact the function of the shoulder due to increased pain and less endurance at times.  Regarding functional loss, the Veteran reported that his right shoulder is stiff when he initially wakes up and that because he sleeps on his right side a lot, he has to take a large amount of pain pills due to the shoulder pain to be able to sleep.

Right shoulder range of motion testing showed flexion to 180 degrees, abduction to 160 degrees, and external and internal rotation to 80 degrees.  The examiner noted that the range of motion itself does not contribute to functional loss; however, it was noted that the Veteran did experience pain on range of motion testing.  There was also objective evidence of localized tenderness on the anterior right shoulder and evidence of pain with weight bearing.  There was no objective evidence of crepitus.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that pain and lack of endurance significantly limit functional ability with repeated use over a period of time, but indicated that although the Veteran had increased pain, there was no increased range of motion deficit.  The examiner further noted that while the examination was not conducted during a flare-up, the examination is medically consistent with the Veteran's statements describing functional loss during a flare-up, and specifically that pain and lack of endurance limit the Veteran's functional ability during a flare-up.  

An additional contributing factor of disability was noted as less movement than normal.  Right shoulder muscle strength testing was normal and there was no evidence of muscle atrophy.  The examiner also noted that there was no evidence of ankylosis.  Hawkins' impingement testing, empty-can testing, and lift-off subscapularis testing were positive, while the external rotation/infraspinatus strength test was negative.  The examiner noted that shoulder instability, dislocation or labral pathology was not suspected.  The examiner then indicated that the Veteran does not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the acromioclavicular joint.  

There was no evidence of loss of head, nonunion, or fibrous union of the humerus or malunion of the humerus with moderate or marked deformity.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his right shoulder condition.  He had no painful or unstable scars.  He also was not shown to use any assistive devices.  Regarding functional impact, the examiner noted that the Veteran's right shoulder pain will cause limited endurance to lifting, pushing, and pulling exercises.

Prior to December 21, 2009

Prior to December 21, 2009, the Veteran's right shoulder disability is rated 0 percent under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003-5201.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that degenerative arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of motion of the arm under Diagnostic Code 5201. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint."  38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Petitti v. McDonald, 27 Vet. App. 415 (2015).  38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence. Id. 

Under Code 5201, the minimum schedular rating of 20 percent is warranted where there is limitation of motion of either arm at the shoulder level.  

The Board will consider all criteria that would provide for a compensable rating.  Notably, Codes 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown during this period, and rating under those Codes would be inappropriate.

To warrant a 20 percent rating (under Code 5201) for disability of the major or minor shoulder, there must be limitation of arm motion at the shoulder level or shoulder impairment approximating such level of severity (See 38 C.F.R. § 4.7).  Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.  Here, the restrictions found on examination fall far short of the limitations required for a 20 percent rating under Code 5201.  Notably, on August 2009 VA examination, right shoulder flexion and abduction were full (to 180 degrees).

The evidence during this period does show that the Veteran has DJD of the right shoulder.  In addition, the August 2009 VA examiner noted the Veteran's report of continuous shoulder pain since his in-service injury, daily use of pain medication and pain with range of motion and when lying on his right side.  While that examiner did not find painful motion during range of motion tests, the examiner's objective findings included the Veteran's complaints of pain on range of motion and when lying on his side and use of medication to alleviate pain.  The Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds him credible.  

Thus, the Board finds there is satisfactory evidence of "actually painful" right shoulder joint and there is "satisfactory evidence of painful motion" within the meaning of DC 5003.  The Veteran is entitled to the minimum 10 percent rating for the period prior to December 21, 2009.  Petitti, 27 Vet. App. at 430.  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,  8 Vet. App. at 205.  In this regard, the August 2009 VA examiner found no evidence of anyklosis and no objective evidence of pain, heat, redness, swelling, or tenderness in the right shoulder.  Significantly, no increase in impairment of function with repetitive testing (i.e., on use) was found.  

The Board has also considered whether a separate rating is appropriate for the postoperative residuals of the Veteran's rotator cuff surgery.  However, there is no evidence of compensable residuals, to include a painful or unstable scar.  Thus, a separate rating for postoperative residuals is also not warranted.

From December 21, 2009

From December 21, 2009, the Veteran's right shoulder disability is rated 10 percent by analogy to Code 5003 (and under the provisions of 38 C.F.R. § 4.59), but the disability does not meet the schedular criteria for the minimum (20 percent) evaluation based on limitation of motion (under Code 5201).  Under Code 5201, the minimum schedular rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  

The Board will consider all criteria that would provide for a rating in excess of 10 percent.  Notably, Codes 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown during this period, and rating under those Codes would be inappropriate.

As noted above, to warrant the next higher (under Code 5201) 20 percent schedular rating for disability of the major or minor shoulder, there must be limitation of arm motion at the shoulder level or shoulder impairment approximating such level of severity.  Here, the restrictions found on examinations fall far short of the limitations required for a 20 percent rating.  Notably, on December 2009 VA examination, flexion and abduction were both to 160 degrees, on August 2011 VA examination, flexion and abduction were to 150 degrees, and on November 2015 VA examination, flexion was to 180 degrees (full) and abduction was to 160 degrees.  These limitations show arm movement well above 90 degrees.  In short, the evidence does not show, nor does the Veteran allege, that he has, or at any time during the period for consideration has had, limitation of arm motion at the shoulder level.  Accordingly, a rating in excess of 10 percent under Code 5201 is not warranted.    

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,  8 Vet. App. at 205.  The Veteran contends that he experiences painful motion particularly during flare-ups; however, such limitation is accounted for by the 10 percent rating currently assigned.  See Deluca, 8 Vet. App. at 202.  Additionally, while some tenderness and guarding of movement has been shown during this period, such symptoms are contemplated by the 10 percent rating currently assigned and are not shown to cause any additional functional impairment.  Notably, various examinations conducted over a span of several years have shown that the Veteran's range of motion has not been additionally limited on repetitive-use testing.  Further, on November 2015 VA examination, the examiner noted that the Veteran's range of motion, by itself, does not contribute to functional loss.

The Board has also considered whether a separate rating is appropriate for postoperative residuals of the Veteran's rotator cuff surgery.  However, there is no evidence of compensable residuals, to include a painful or unstable scar.  Thus, a separate rating for postoperative residuals is also not warranted.

Accordingly, for the above reasons, the Board finds that the preponderance of the evidence is against a schedular rating in excess of 10 percent from December 21, 2009 for the right shoulder disability.

Extraschedular Consideration

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the right shoulder that is not encompassed by the schedular ratings assigned.  As noted above, (the basis for) the impairment alleged by the Veteran is contemplated by ratings currently assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the evidence does not show nor does the Veteran allege that he is unemployable due solely to his right shoulder disability.  Notably, he has been shown to be working full-time.  And while the December 2009 VA examiner noted that his right shoulder disability would cause decreased mobility on his occupational activities and the November 2015 VA examiner noted that the Veteran's right shoulder disability would impact his employability, in that right shoulder pain will cause limited endurance to lifting, pushing, and pulling exercises, these examiners did not find that the disability would preclude the Veteran from obtaining or sustaining gainful employment.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet.


ORDER

Entitlement to 10 percent rating for residuals of DJD and rotator cuff tear of the right shoulder, prior to December 21, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits. 

The appeal seeking increased ratings for right shoulder disability in excess 10 percent for residuals of DJD and rotator cuff tear of the right shoulder, from December 21, 2009, is denied.


REMAND

In the April 2015 Joint Motion, the parties agreed that August and December 2009 VA examinations relied upon by the Board in denying increased ratings prior to August 23, 2011 were inadequate.  Regarding the cervical spine, the Joint Motion notes that painful motion was reflected on both August and December 2009 VA examinations, but the examiners did not indicate where the pain set in or whether it was throughout the range of motion.  Regarding both the cervical and lumbar spine, the Joint Motion notes that the December 2009 examiner reported that the Veteran had weekly flare-ups of the spinal conditions that lasted for hours; however, the examiner did not indicate how much additional functional loss might be expected due to these flare-ups.  

Given the findings contained in the Joint Motion, the Board finds that remand is necessary in order to obtain a medical opinion to determine the significance of flare-ups and painful motion prior to August 23, 2011 and more generally to assess the level of severity of the cervical and lumbar spine disabilities prior to August 23, 2011.

Accordingly, the case is REMANDED for the following actions:

1.  Thereafter, arrange for a supplemental medical opinion (with an examination only if deemed necessary by the opinion provider) to determine the severity of the Veteran's service-connected cervical and lumbar spine disabilities prior to August 23, 2011, and specifically to opine as to the significance of flare-ups and painful motion noted on August and December 2009 VA examinations.  The entire record, to include this remand, must be reviewed by the opinion provider.  Following review of the record, the provider should address the following:

(a)  The current severity of the Veteran's cervical spine disability prior to August 23, 2011;
(b)  the current severity of the Veteran's lumbar spine disability prior to August 23, 2011;
(c)  the effect of cervical spine painful motion noted on both August and December 2009 VA examinations, and specifically when did pain set in and was it throughout the range of motion;
(d)  the notation on December 2009 VA examination that the Veteran had weekly flare-ups of the spinal conditions that lasted for hours, and the additional functional loss, if any, that might be expected due to these flare-ups; and
(e) the functional impairment caused by the Veteran's cervical and lumbar spine disabilities, as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks (but not due to his age or any impairment caused by nonservice-connected disabilities).

The opinion provider should provide a complete rationale for all opinions offered, to specifically include discussion of the above.  If the provider is unable to offer an opinion to any of the above, the provider should indicate a detailed explanation as to why.

2.  Then review the record and readjudicate the claims remaining on appeal.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


